Exhibit 10.23

Yum! Brands, Inc.

SharePower Plan

(as amended through June 23, 2003)

 

1.            Purposes. The purpose of the Yum! Brands, Inc. SharePower Plan
(the “Plan”) is to provide Yum! Brands, Inc. stock options, stock appreciation
rights and restricted stock awards to (1) Yum! Brands, Inc. employees pursuant
to the Employee Programs Agreement, dated as of August 26, 1997, between TRICON
Global Restaurants, Inc. (now known as Yum! Brands, Inc.) and PepsiCo, Inc. (the
“Employee Programs Agreement”), which requires that certain PepsiCo, Inc. stock
options granted pursuant to the PepsiCo SharePower Stock Option Plan be
converted to TRICON (now known as Yum! Brands, Inc.) stock options under this
Plan, and (2) Yum! Brands, Inc. employees on and after February 1, 2001.

2.            Definitions. Unless the context clearly indicates otherwise, the
following terms, when used in this Plan, shall have the meanings set forth
below:

(a)          “Common Stock” or “Stock” means Company Common Stock, without par
value.

(b)          “Committee” means the Compensation Committee of the Board of
Directors of the Company, as appointed from time to time by the Board,
consisting of three or more members of the Board who are not eligible to
participate in the Plan and who have not, within one year prior to their
appointment to the Committee, participated in the Plan.

(c)          “Company” means Yum! Brands, Inc., a North Carolina corporation,
its divisions and direct and indirect subsidiaries.

(d)          “Exercise Price” means the price at which a share of Common Stock
covered by an Option or SAR granted hereunder may be purchased.

(e)          “Fair Market Value” means an amount equal to the average of the
high and low sales prices for Common Stock as reported on the composite tape for
securities listed on The New York Stock Exchange, Inc. on the date in question
(or, if no sales of Stock were made on said Exchange on such date, on the next
preceding day on which sales were made on such Exchange), except that such
average price shall be rounded up to the nearest one-fourth.

(f)           “Grant Date” means the date an Option was granted under the
PepsiCo SharePower Stock Option Plan and the date an Option, SAR, Restricted
Stock Award or Restricted Stock Unit Award is granted under this Plan. The date
of grant of an Option granted under the PepsiCo SharePower Option Plan is the
date as of which the Compensation Committee of the Board of Directors of PepsiCo
determined that such Option became effective.

(g)          “Option” or “Stock Option” means a right granted under the Plan to
a Participant to purchase a share of Company Common Stock at a fixed price for
the specified period of time.

(h)          “Participant” means an eligible employee of the Company who is
granted a Stock Option, SAR, Restricted Stock Award or Restricted Stock Unit
Award under the Plan.

 

(i)

“PepsiCo” means PepsiCo, Inc., a North Carolina corporation.

 

 

 

 



 

 

(j)           A "Restricted Stock" Award is a grant of shares of Stock, and a
"Restricted Stock Unit" Award is the grant of a right to receive shares of Stock
in the future, with such shares of Stock or right to future delivery of such
shares of Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.

(k)          “Retirement” means termination from employment by the Company for
reasons other than death after the employee has fulfilled the requirements for
either a normal, early or disability retirement pension, as defined under the
Company’s retirement program applicable to such employee at the date of
termination of employment.

(l)           “Stock Appreciation Right” (an “SAR”) means a right granted under
the Plan to a Participant to receive, in cash or stock (as determined by the
Committee), value equal to (or otherwise based on) the excess of: (a) the Fair
Market Value of a specified number of shares of Stock at the time of exercise;
over (b) an Exercise Price established by the Committee.

(m)        “Totally Disabled” shall have the meaning set forth in the Company’s
long term disability program applicable to such employee.

3.            Administration. The Plan shall be administered by the Committee,
which shall have full power and authority to administer and interpret the Plan
and to adopt such rules, regulations, agreements, guidelines and instruments for
the administration of the Plan as the Committee deems necessary or advisable.

The Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee concerning any matter arising under or with
respect to the Plan or any Options, SARs, Restricted Stock Awards or Restricted
Stock Unit Awards granted hereunder, shall be final, binding and conclusive on
all interested parties, including the Company, its shareholders and all former,
present and future employees of the Company. The Committee may delegate some or
all of its power and authority hereunder to the Chairman and Chief Executive
Officer of the Company, such delegation to be subject to such terms and
conditions as the Committee in its discretion shall determine. The Committee may
as to all questions of accounting rely conclusively upon any determinations made
by the independent public accountants of the Company.

4.            Stock Available for Options, SARs, Restricted Stock Awards or
Restricted Stock Unit Awards. The shares that may be delivered or purchased
under the Plan shall not exceed an aggregate of 14,000,000 shares of Common
Stock, subject to any adjustments which may be made pursuant to Section 11
hereof. Shares of Stock used for purposes of the Plan may be either shares of
authorized but unissued Common Stock or treasury shares or both. To the extent
that any shares of Stock covered by an Option, SAR, Restricted Stock Award or
Restricted Stock Unit Award are not delivered to a Participant or beneficiary
because the Option or SAR is forfeited or cancelled, or the shares of Stock are
not delivered or because the Options, SARs, Restricted Stock Awards or
Restricted Stock Unit Awards are settled in cash or for any other reason, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.

5.            Eligibility. All those employees of the Company, it divisions and
direct and indirect subsidiaries whose options under the PepsiCo SharePower
Stock Option Plan were converted to Company Options pursuant to the Employee
Programs Agreement. In addition, effective February 1, 2001, employees of the
Company (other than officers subject to Section 16 of the Securities Exchange
Act of

 

2

CHDB04 13066606.3 051403 1700C 98460579

 

 

 

 



 

1934) are eligible to receive Option, SAR, Restricted Stock Award or Restricted
Stock Unit Award grants.

6.            Terms and Conditions of Options, SARs, Restricted Stock Awards and
Restricted Stock Unit Awards. Each Option and SAR outstanding hereunder shall be
in writing and shall contain the following terms and conditions:

(a)          Exercise Price. The Exercise Price shall be equal to the Fair
Market Value of a share of Common Stock on the Grant Date.

(b)          Term and Exercise Dates. Options and SARs granted hereunder shall
have a term of no longer than ten years from the Grant Date and shall vest in
accordance with the terms of their grant. A grant of Options or SARs may vest in
installments, however, Stock Options and SARs must be exercised for full shares
of Common Stock. To the extent that Stock Options and SARs are not exercised
when they become initially exercisable, they shall be carried forward and be
exercisable until the expiration of the term of such Stock Options or SARs,
subject to the provisions of Sections 6 (e) and (f) hereof.

(c)          Exercise of Option or SAR. To exercise an Option, the holder
thereof shall give notice of his or her exercise to the Company, or its agent,
specifying the number of shares of Common Stock to be purchased and identifying
the specific Options that are being exercised. To exercise an SAR, the holder
thereof shall give notice of his or her exercise to the Company, or its agent,
identifying the specific SARs that are being exercised and the number of shares
of Stock to be covered by the exercise. From time to time the Committee may
establish procedures relating to effecting such exercises. No fractional shares
shall be issued as a result of exercising an Option or an SAR that is settled in
Stock. An Option or SAR is exercisable during a Participant’s lifetime only by
the Participant, provided, however, that in the event the Participant is
incapacitated and unable to exercise Options or SARs, such Options or SARs may
be exercised by such Participant’s legal guardian, legal representative,
fiduciary or other representative whom the Committee deems appropriate based on
applicable facts and circumstances.

(d)          Payment of Exercise Price. The Exercise Price for the Options being
exercised must be paid in full at time of issuance of the Common Stock. In
addition, in order to enable the Company to meet any applicable foreign, federal
(including FICA), state and local withholding tax requirements, a Participant
shall also be required to pay the amount of tax to be withheld at the time of
exercise of an Option or SAR. No share of Stock will be delivered to any
Participant until all such amounts have been paid.

(e)          Effect of Termination of Employment, Disability or Death. No Option
or SAR may be exercised by a Participant after the termination of his or her
employment with the Company, except that: (i) if such termination occurs by
reason of the Participant’s death, all Options and SARs then held by the
Participant shall become immediately exercisable as of the date of death and may
be exercised by such Participant’s executor (or, if none, his or her legal
representative) until the expiration of such Options or SARs in accordance with
their terms; (ii) if such termination occurs by reason of the Participant
becoming Totally Disabled, all Options and SARs then held by the Participant
shall continue to become exercisable and be able to be exercised by the
Participant in accordance with their terms; (iii) if such termination occurs by
reason of the Participant’s Retirement, all Options and SARs then held by the
Participant shall become immediately exercisable as of the date of such
Retirement and may be exercised by the Participant until the expiration of such
Options or SARs in accordance with their terms; and (iv)

 

3

CHDB04 13066606.3 051403 1700C 98460579

 

 

 

 



 

if such termination is voluntary by the employee or is by action of the Company
(except as described in Section 6(f) hereof), all Options and SARs then held by
the Participant which are exercisable at the date of termination shall continue
to be exercisable by the Participant until the earlier of 90 days after such
date or the expiration of such Options or SARs in accordance with their terms
and all Options and SARs which are not exercisable at such date shall
automatically terminate and lapse, unless the Committee shall determine
otherwise.

(f)          Misconduct. In the event that a Participant has (i) used for profit
or disclosed to unauthorized persons, confidential information or trade secrets
of the Company, (ii) breached any contract with or violated any fiduciary
obligation to the Company, (iii) engaged in unlawful trading in the securities
of the Company or of another company based on information gained as a result of
that Participant’s employment with the Company, or (iv) committed a felony or
other serious crime, then that Participant shall forfeit all rights to any
unexercised Options or SARs granted under the Plan and all of Participant’s
outstanding Options and SARs shall automatically terminate and lapse, unless the
Committee shall determine otherwise.

(g)          Nontransferability of Options and SARs. During a Participant’s
lifetime, his or her Options and SARs shall not be transferable and shall only
be exercisable by the Participant and any purported transfer shall be null and
void. No Option or SAR shall be transferable other than by will or the laws of
descent and distribution.

Each Restricted Stock Award and Restricted Stock Unit Award shall be in writing
and shall be subject to the following:

 

(a)          Any such Award shall be subject to such conditions, restrictions
and contingencies as the Committee shall determine.

 

(b)          If the right to become vested in a Restricted Stock Award or
Restricted Stock Unit Award is conditioned on the completion of a specified
period of service with the Company or the Subsidiaries, without achievement of
Performance Measures or other performance objectives being required as a
condition of vesting, and without it being granted in lieu of other
compensation, then the required period of service for full vesting of the Award
shall be not less than two years (subject to acceleration of vesting, to the
extent permitted by the Committee, in the event of the Participant's death,
disability, retirement, change in control or involuntary termination).

 

(c)          Misconduct. In the event that a Participant has (i) used for profit
or disclosed to unauthorized persons, confidential information or trade secrets
of the Company, (ii) breached any contract with or violated any fiduciary
obligation to the Company, (iii) engaged in unlawful trading in the securities
of the Company or of another company based on information gained as a result of
that Participant’s employment with the Company, or (iv) committed a felony or
other serious crime, then that Participant shall forfeit all rights to any
Restricted Stock Award or Restricted Stock Unit Award granted under the Plan and
all of Participant’s outstanding Restricted Stock Awards and Restricted Stock
Unit Awards shall automatically terminate and lapse, unless the Committee shall
determine otherwise.

(d)          Nontransferability of Restricted Stock Awards and Restricted Stock
Unit Awards. During a Participant’s lifetime, his or her Restricted Stock Awards
and Restricted Stock Unit Awards shall not be transferable and any purported
transfer shall be nulland void.

 

4

CHDB04 13066606.3 051403 1700C 98460579

 

 

 

 



 

 

7.            Amendment. The Committee may, at any time, amend, suspend or
terminate the Plan, in whole or in part, provided that no such action shall
adversely affect any rights or obligations with respect to any grants
theretofore outstanding hereunder. The Committee may amend the terms and
conditions of outstanding Options, SARs, Restricted Stock Awards or Restricted
Stock Unit Awards provided, however, that (i) no such amendment shall be adverse
to the holders of the Options, SARs, Restricted Stock Awards or Restricted Stock
Unit Awards (ii) no such amendment shall extend the period for exercise of an
Option SAR, Restricted Stock Award or Restricted Stock Unit Award and (iii) the
amended terms of the Option, SAR, Restricted Stock Award or Restricted Stock
Unit Award would be permitted under this Plan.

8.            Foreign Employees. Without amending the Plan, the Committee may
treat Options and SARs granted to eligible employees who are foreign nationals
on such terms and conditions different from those specified in this Plan as may
in the judgment of the Committee be necessary or desirable to foster and promote
achievement for the purposes of the Plan, and, in furtherance of such purposes
the Committee may make such modifications, procedures, subplans and the like as
may be necessary or advisable to comply with provisions of laws in other
countries in which the Company operates or has employees.

9.            Registration, Listing and Qualification of Shares. Each Option,
SAR, Restricted Stock Award or Restricted Stock Unit Award shall be subject to
the requirement that if any time the Committee shall determine that the
registration, listing or qualification of the shares covered thereby upon any
securities exchange or under any foreign, federal, state or local law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Option,
SAR, Restricted Stock Award or Restricted Stock Unit Award or the purchase of
shares thereunder, no such Option SAR, Restricted Stock Award or Restricted
Stock Unit Award may be exercised unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Committee. Any person exercising an Option
or SAR shall make such representations and agreements and furnish such
information as the Committee may request to assure compliance with the foregoing
or any other applicable legal requirements.

10.         Buy Out of Option and SAR Gains. At any time after any Stock Option
or SAR becomes exercisable, the Committee shall have the right to elect, in its
sole discretion and without the consent of the holder thereof, to cancel such
Option or SAR and to cause the Company to pay to the Participant the excess of
the Fair Market Value of the shares of Common Stock covered by such Option or
SAR over the Exercise Price of such Option or SAR at the date the Committee
provides written notice (the “Buy Out Notice”) of its intention to exercise such
right. Buy outs pursuant to this provision shall be effected by the Company as
promptly as possible after the date of the Buy Out Notice. Payments of buy out
amounts may be made in cash, in shares of Common Stock, or partly in cash and
partly in Common Stock, as the Committee deems advisable. To the extent payment
is made in shares of Common Stock, the number of shares shall be determined by
dividing the amount of the payment to be made by the Fair Market Value of a
share of Common Stock at the date of the Buy Out Notice. In no event shall the
Company be required to deliver a fractional share of Common Stock in
satisfaction of this buy out provision. Payments of any such buy out amounts
shall be made net of any applicable foreign, federal (including FICA), state and
local withholding taxes.

11.         Adjustment for Change in Stock Subject to Plan. In the event of any
change in the outstanding shares of Common Stock by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of shares or other similar corporate change, such equitable adjustments may be
made in the Plan and the Options, SARs, Restricted Stock Awards or

 

5

CHDB04 13066606.3 051403 1700C 98460579

 

 

 

 



 

Restricted Stock Unit Awards granted hereunder as the Committee determines are
necessary or appropriate, including, if necessary, an adjustment in the number
of shares and Exercise Prices per share applicable to Options, SARs, Restricted
Stock Awards or Restricted Stock Unit Awards then outstanding and in the number
of shares which are reserved for issuance under the Plan. Any such adjustment
shall be conclusive and binding for all purposes of the Plan.

12.         No Rights to Options, SARs, Restricted Stock Awards or Restricted
Stock Unit Awards or Employment. No employee or other person shall have any
claim or right to be granted an Option, SAR, Restricted Stock Award or
Restricted Stock Unit Award under the Plan. Having received an Option, SAR,
Restricted Stock Award or Restricted Stock Unit Award under the Plan shall not
give an employee any right to receive any other grant under the Plan. A
Participant shall have no rights to or interest in any Option, SAR, Restricted
Stock Award or Restricted Stock Unit Award except as set forth herein. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee any right to be retained in the employ of the Company.

13.         Rights as Shareholder. A Participant under the Plan shall have no
rights as a holder of Common Stock with respect to Options, SARs, Restricted
Stock Awards or Restricted Stock Unit Awards granted hereunder, unless and until
certificates for shares of Common Stock are issued to such Participant.

14.         Other Actions. This Plan shall not restrict the authority of the
Committee or of the Company, for proper corporate purposes, to grant or assume
Stock Options, SARs, Restricted Stock Awards or Restricted Stock Unit Awards,
other than under the Plan, to or with respect to any employee or other person.

15.         Costs and Expenses. Except as provided in Sections 6 and 10 hereof
with respect to taxes, the costs and expenses of administering the Plan shall be
borne by the Company and shall not be charged to any grant nor to any employee
receiving a grant.

16.         Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the delivery of Company Common Stock upon exercise of any Option or SAR, or
delivery of shares under a Restricted Stock Award or Restricted Stock Unit Award
granted under the Plan.

17.         Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of North Carolina.

18.         Effectiveness and Duration of the Plan. This Plan shall become
effective at the beginning of October 7, 1997.

 

 

6

CHDB04 13066606.3 051403 1700C 98460579

 

 

 

 

 

 